                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 IN RE:                                          )
                                                 )
 CUMMINGS MANOOKIAN, PLLC,                       )   Case No. 3:19-bk-07235
     Debtor.                                     )   Chapter 7
                                                 )   Judge Walker




                     MOTION TO CONTINUE HEARING ON
            TRUSTEE’S MOTION TO COMPEL TURNOVER OF RECORDS


       Come now Jeanne Ann Burton, Trustee (the “Trustee”), by and through counsel, and

requests a six week continuance of the hearing on the Trustee’s Motion to Compel Turnover of

Records (the “Motion”). In support for this request, the Trustee states that Trustee’s counsel and

Debtor’s counsel are in agreement that this matter should be continued so as to coincide with other

matters scheduled in this case.

       Therefore, the Trustee requests that the hearing currently scheduled for May 19, 2020 be

reset on or after June 30, 2020.

                                             Respectfully Submitted,

                                             /s/ Phillip G. Young, Jr.
                                             Phillip G. Young, Jr.
                                             Thompson Burton PLLC
                                             6100 Tower Circle, Suite 200
                                             Franklin, TN 37067
                                             Tel: (615) 465-6000
                                             phillip@thompsonburton.com

                                             Special Counsel to Jeanne Ann Burton, Trustee




Case 3:19-bk-07235       Doc 74    Filed 05/15/20 Entered 05/15/20 09:04:48            Desc Main
                                   Document     Page 1 of 1
